Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Salmonowicz et al (5762394).
Salmonowicz et al (figure 3) an anchor bracket, comprising: a first bar (44) comprising an attachment point, the attachment point effectuating attachment of the anchor bracket simultaneously to a vehicle door structure (26) and to an interior trim panel(12); and a second bar (42, 36) connected to the first bar, the second bar being shaped to accommodate at least one vehicle door component, and in conjunction with the first bar, absorb or transfer at least part of an impact force to the vehicle door structure and away from the interior trim panel.
	Per claim 2, Salmonowicz et al further shows the first and second bars comprise flat metal bars having partially rolled edges (col 2 lines 21-29).

	Per claim 4, Salmonowicz et al figure 3 further shows the first and second bars are connected to each other at a first end distal from a second end in which the attachment point is incorporated (figure 3 shows the bars are attached to each other at two ends).
	Per claim 5, Salmonowicz et al shows one section of the first bar(44) is L-shaped (the section at the top close to where 82 is), the attachment point being located along a first portion of the first bar perpendicular to a second portion of the first bar, the first and second portions of the first bar forming the L-shape.
	Per claim 6, Salmonowicz et al further shows the second portion of the first bar transitions into an obtusely-angled portion (the portion at 44) that in conjunction with the second bar (42, 36) forms the shape accommodating the at least one vehicle door component, the obtusely-angled portion being angled away from an outer-facing surface of an interior door panel of the vehicle door structure and towards an outer door panel of the vehicle door structure.
	Per claim 7, Salmonowicz et al shows the second bar is connected to the first bar at the second portion of the first bar (the location between 42, 44).
	Per claim 8, Salmonowicz et al shows a vehicle door assembly, comprising: a resin outer door panel(26); an interior door panel (12) connected to the resin outer door panel; an interior trim panel(50); and an anchor bracket (42, 44, 36) tethering the interior trim panel to the interior door panel, and providing at least one of impact force absorption and transference of impact force from the resin outer door panel throughout the vehicle door assembly. 
	Per claim 9, Salmonowicz et al shows the interior trim panel in connection with the anchor bracket tethering the interior trim panel to the interior door panel forms a shield (able to function as claimed) for an interior cabin of a vehicle to which the vehicle door assembly is operatively connected.
Per claim 10, Salmonowicz et al shows the anchor bracket comprises a loop portion shaped to accommodate at least one component of the vehicle door assembly and provide the at least one of the impact force absorption and the transference of the impact force (the opening between the parts 36, 42, 44).
Per claim 11, Salmonowicz et al shows the anchor bracket comprises an L- shaped portion distal from the loop portion such that the loop portion is positioned between the interior door panel and the outer door panel and suspended away from both the interior door panel and the outer door panel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different door panel assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/12/2022